Citation Nr: 0014306	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin condition of the 
groin, claimed as chemical burns, rashes, and boils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the veteran withdrew his request for a 
hearing in an April 1999 letter to the RO.
  

FINDING OF FACT

The claim of entitlement to service connection for a skin 
condition of the groin, claimed as chemical burns, rashes, 
and boils, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
condition of the groin, claimed as chemical burns, rashes, 
and boils, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

As a preliminary matter, the Board notes that the veteran's 
service medical records appear to have been lost.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
several times.  In response, the NPRC reported that it did 
not have the veteran's records and that if on file at that 
facility, they are presumed to have been destroyed in a fire 
there in 1973. 

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran did not have copies of 
his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear to be no longer available, the claim may 
be considered on the basis of the available record.

The veteran is seeking service connection for a skin 
condition of the groin, claimed as chemical burns, rashes, 
and boils.  He contends that his skin problems started in 
late 1954 or early 1955 while he was stationed in Japan.  He 
was involved with flight maintenance and he worked around 
various chemicals.  He developed a severe rash around the 
groin.  A service physician prescribed him medication to 
apply to the affected area.  He experienced a bad reaction to 
the medication, which was reportedly improperly made up by a 
pharmacist, and he was hospitalized for three weeks.  He 
maintains that since service sweat and moisture would cause 
pain around the groin.

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes, however, that the record does not contain a 
medical diagnosis of a skin condition of the groin, claimed 
as chemical burns, rashes, and boils.  As the veteran has 
submitted no medical evidence that he currently experiences a 
skin condition of the groin, claimed as chemical burns, 
rashes, and boils, the first prong of Caluza is not 
satisfied.  It follows that the second and third prongs are 
also not satisfied.  As such, service connection for a skin 
condition of the groin, claimed as chemical burns, rashes, 
and boils, must be denied.

With respect to the veteran's contentions that he developed a 
skin condition of the groin due to chemical burns in service, 
the Board notes that "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The same 
is true with respect to the statements provided by his friend 
and sister.  Causative factors of a disease amount to a 
medical question; only a physician's or other medical 
professional's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  In other words, 
although the Board accepts the veteran's contention, and the 
assertions in a lay statement, that while in service he 
sustained a chemical burn and was given medication for a rash 
around his groin, there is no medical evidence of record 
showing that the veteran currently has a skin condition of 
the groin due to chemical burns.  As noted above, a current 
disability is a necessary requirement for a well-grounded 
claim.  Thus, without evidence of a skin condition of the 
groin, claimed as chemical burns, rashes, and boils, the 
claim is not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Even though there 
are no service medical records available, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his current disorder is in anyway 
related to his period of service.  The Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a skin condition of the 
groin, claimed as chemical burns, rashes, and boils, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

